United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3037
                        ___________________________

                         Gerald M. Tyler; Dale K. Lueck

                            lllllllllllllllllllll Appellants

                                           v.

Secretary Interior K Salazar, in his official capacity as Secretary of the Interior;
United States Fish and Wildlife Service; Rowan Gould, in his official capacity as
            Acting Director, United States Fish and Wildlife Service

                             lllllllllllllllllllll Appellees
                                    ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: April 24, 2013
                              Filed: April 30, 2013
                                  [Unpublished]
                                 ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

       Gerald Tyler and Dale Lueck appeal the district court’s1 denial of their motion
for attorneys’ fees and litigation costs under the Equal Access to Justice Act, 28
U.S.C. § 2412(d), and the Endangered Species Act, 16 U.S.C. § 1540(g)(4). After
careful review of the record, see Jenkins v. Missouri, 127 F.3d 709, 713 (8th Cir.
1997) (standard of review), and having considered the parties’ submissions on appeal,
we agree with the district court that appellants are not entitled to the relief they
sought, for the reasons explained by the district court.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Leo I.
Brisbois, United States Magistrate Judge for the District of Minnesota.

                                         -2-